DETAILED ACTION
The Applicant Arguments/Remarks filed July 11, 2022 has been entered. Claims 2-21 are pending. Claims 2-16 are withdrawn from consideration as being drawn to non-elected inventions without traverse. Claim 17 is independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller et al. (US 4,039,861).
Regarding independent claim 17, Allan et al. disclose an apparatus, comprising: 
a memory cell coupled with a digit line (e.g., col. 4, lines 1-2: … If a 1 were stored in the memory cell, a positive signal would have been introduced onto the left bit/sense line …).
a sense component (FIG. 1: 10) coupled with the digit line (16, 18); and 
a precharge voltage selector coupled with the sense component and the digit line, wherein the precharge voltage selector is configured to apply, after a precharge operation for the memory cell, a negative voltage to the digit line based at least in part on a logic state stored by the sense component (col. 3, lines 26-40: After the precharge period, … . the stored potential is zero volts, a negative signal is, therefore, developed on the bit/sense line capacitance …).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18-19 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Heller et al. (US 4,039,861) in view of Kamp (US 6,256,220).
Regarding claim 18, Heller et al. teach the limitations of claim 17.
Heller et al. are silent with respect to the memory cell.
Kamp teaches the memory cell (FIG. 6: 104 and col. 12, line 5) is coupled with a plate and comprises a first selection component, the apparatus further comprising: a second memory cell coupled with a second digit line and the plate, the second memory cell comprising a second selection component, wherein the sense component (e.g., col. 10, lines 32-37: … a sense amplifier (not shown) connected between bit line …) is coupled with the second digit line; and a switching component coupled with the second digit line and the plate and configured to couple the second digit line with the plate (see FIG. 6 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kamp to the teaching of Heller et al. such that a memory apparatus, as taught by Hell et al., utilizes memory cell, as taught by Kamp, for the purpose of utilizing ferroelectric memory cell for memory device, thereby design and fabricate a memory device having an advantage of DRAM and FeRAM.
Regarding claim 19, Heller et al. and Kamp, as combined, teach the limitations of claim 18.
Heller et al. further teach a third memory cell coupled with the digit line and the plate, wherein the precharge voltage selector is configured to discharge the third memory cell based at least in part on applying the negative voltage to the digit line (e.g., col. 3, lines 26-40, … the source potential of device 24 drops to Vsense and its threshold voltage also decreases …, i.e., causing discharging the bit line bias level).
Regarding claim 21, Heller et al. and Kamp, as combined, teach the limitations of claim 18.
Kamp further teach a column decoder (FIG. 14: COLUMN DECODER) that is coupled with the sense component and a plurality of digit lines that include the digit line, wherein the column decoder comprises: a first switching component coupled with the digit line and the sense component, the first switching component configured to couple the digit line with the sense component, and a second switching component coupled with the second digit line and the sense component, the second switching component configured to couple the second digit line with the sense component (see FIG. 6 along with FIG. 14, and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Kamp for the same purpose of utilizing ferroelectric memory cell for memory device, thereby design and fabricate a memory device having an advantage of DRAM and FeRAM.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
Applicant Arguments/Remarks filed 07/11/2022, with respect to the rejection(s) of claims 17-21 under 35 USC 102 and 103, have been fully considered bur are not persuasive. 
Applicant argues that “the stored potential as described by Heller cannot be equated to and does not disclose the claimed logic state, because the potential is stored by bit/sense segments, and not by the preamplifier circuit (allegedly equated to the claimed sense component)”.
In response to Applicant’s argument, Examiner examines claimed limitations and the claim reads on the Heller’s figures and accompanying disclosure.  
The preamplifier circuit (claimed sense component) includes cross-coupled charge components which means the preamplifier circuit connected between bit line and sense line stores charges, i.e., stores claimed logic state because the stored charges developed across cross coupled nodes which can be larger than threshold voltage and output logic states. 
Applicant further argues that the Office Action does not identify any component of Heller as disclosing the “precharge voltage selector” recited in claim 17.
In response to Applicant’s argument, Heller discloses an apparatus including precharge voltage (see Heller, Abstract) and all the limitations of claimed configuration of the precharge voltage selector (see art rejection and response to argument above). So it would have been obvious to one of ordinary skill in the art that Heller’s apparatus has a device generating (claimed selecting) a precharge voltage.
Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomita et al. DE 19919360, FIG. 1
	Pinney US 5923603, FIG. 2
	Koomen et al. US 4420822

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825